Case: 20-40249     Document: 00515763141         Page: 1     Date Filed: 03/02/2021




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        March 2, 2021
                                  No. 20-40249                         Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Javier J. Trevino,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Southern District of Texas
                           USDC No. 5:17-CR-897-1


   Before Wiener, Dennis, and Duncan, Circuit Judges.
   Stuart Kyle Duncan, Circuit Judge:
          To convict a defendant of a felon-in-possession charge under 18
   U.S.C. § 922(g), the Government must prove that the defendant both
   (1) knew he possessed a firearm and (2) knew he had the relevant (i.e., felon)
   status when he possessed it. Rehaif v. United States, 139 S. Ct. 2191, 2194
   (2019). Javier J. Trevino, who was convicted by a jury of being a felon in
   possession of firearms, contends the Government must also prove he knew
   that as a felon, he was prohibited from possessing firearms. We reject this
   argument and AFFIRM Trevino’s conviction and sentence.
Case: 20-40249         Document: 00515763141               Page: 2      Date Filed: 03/02/2021




                                          No. 20-40249


           Trevino was arrested in 2016 for sexual assault of a minor after his wife
   reported that Trevino had been sexually assaulting her daughter, Trevino’s
   stepdaughter, for years. The stepdaughter told investigators that Trevino
   gave her pornographic videos. Law enforcement obtained a warrant to search
   Trevino’s residence and seize evidence of the display of harmful material to
   a minor, sexual assault, and child pornography. Upon execution of the
   warrant, officers found 141 firearms and over three thousand pounds of
   ammunition. A superseding indictment charged Trevino with one count of
   being a felon in possession of 122 firearms in violation of 18 U.S.C. §§ 922(g)
   and 924(a)(2). 1 Before trial, Trevino moved to suppress the evidence
   discovered as part of the search, on the grounds that the search warrant was
   based on speculative and conclusory information and therefore insufficiently
   supported by probable cause. The district court denied the motion because
   the judge who approved it had not only a substantial basis, but “actual
   probable cause to investigate the offenses.” It also concluded there was “no
   question that the good faith exception would kick in,” and moreover, the
   evidence found was in plain view. 2




           1
            In 1987, Trevino was convicted of failing to properly complete firearms records
   and of making false statements and entries on Bureau of Alcohol, Tobacco, Firearms, and
   Explosives (ATF) forms in violation of 18 U.S.C. §§ 371, 922(m). Charges related to
   Trevino’s alleged possession of child pornography and sexual abuse of his stepdaughter
   were not included in this indictment.
           2
             An officer who searched the house testified that when he opened the door, he saw
   “a bunch of mannequins that had weapons on them,” which were “right there in plain
   view.” The court later remarked that this was “perhaps an extreme example” of the plain
   view exception to the warrant requirement. This exception “allows officers to seize
   evidence in plain view if they are lawfully in the position from which they view the evidence,
   the incriminating nature of the evidence is immediately apparent, and the officers have a
   lawful right of access to the evidence.” United States v. De Jesus-Batres, 410 F.3d 154, 159
   (5th Cir. 2005).




                                                 2
Case: 20-40249         Document: 00515763141               Page: 3       Date Filed: 03/02/2021




                                           No. 20-40249


           At trial, Trevino sought to introduce evidence establishing his lack of
   knowledge that he was a person prohibited from possessing firearms. The
   court declined his request to introduce evidence of the conditions of
   supervised release for his prior felony conviction (which, unlike current
   federal standard conditions, did not contain notice that he could not possess
   firearms), despite Trevino’s argument that the evidence “goes . . . to
   knowledge that he is a prohibited person.” The court explained the
   Government was required to prove that Trevino knew he had a prior felony
   conviction, “not that [he] knew [he] couldn’t possess a firearm.”
   Accordingly, the court instructed the jury that the Government must prove
   “that before the Defendant possessed the firearm the Defendant had been
   convicted in court of a crime punishable by imprisonment for a term in excess
   of one year; [and] that at the time of the charged act the Defendant knew that
   he had been convicted of such an offense.” Trevino did not object to this
   instruction.
           The jury ultimately convicted Trevino of being a felon in possession.
   The district court sentenced him to 60 months’ imprisonment and three
   years of supervised release. Trevino appeals.
           On appeal, Trevino argues that the district court erred in failing to
   instruct the jury that the Government was required to prove he knew he was
   prohibited from possessing a firearm. 3 In his view, Rehaif, 139 S. Ct. at 2200,


           3
              Trevino raises two other issues. First, he challenges the district court’s denial of
   his motion to suppress, maintaining the judge who issued the warrant relied on misleading
   information in the affidavit and that “the facts reek of a ‘set up.’” But below Trevino
   argued that the affidavit failed to establish probable cause on its face and that the affiant
   recklessly omitted material information, not that the affiant included false or misleading
   facts in the affidavit. Trevino did not raise his current argument before the district court,
   and arguments raised for the first time on appeal are waived. Certain Underwriters at Lloyd’s
   v. Axon Pressure Prods. Inc., 951 F.3d 248, 273 n.20 (5th Cir. 2020). Even had he raised it
   previously, Trevino has waived it on appeal by citing no legal authorities or relevant




                                                 3
Case: 20-40249         Document: 00515763141              Page: 4       Date Filed: 03/02/2021




                                          No. 20-40249


   demands the Government establish not only that he knew that he possessed
   a firearm and was a felon at the time of possession, but also that he knew that
   the law prohibited felons from possessing firearms.
           We review the district court’s jury instructions for abuse of discretion.
   United States v. Sila, 978 F.3d 264, 267 (5th Cir. 2020). The district court
   errs in rejecting a proposed instruction only if the instruction (1) was
   substantially correct, (2) was not substantially covered in the charge given to
   the jury, and (3) concerned an important issue in the trial so that the failure
   to give the instruction seriously impaired the defendant’s ability to present a
   given defense. United States v. John, 309 F.3d 298, 304 (5th Cir. 2002).
           At bottom, Trevino’s defense is not that he lacked knowledge of the
   facts that constitute the offense, but rather that he was unaware that federal
   law prohibits felons from possessing firearms. He provides no jurisprudential
   support for this argument, nor can we locate any in Rehaif itself. As the
   Supreme Court noted in Rehaif, “the well-known maxim that ignorance of
   the law . . . is no excuse . . . . normally applies where a defendant has the
   requisite mental state in respect to the elements of the crime but claims to be
   unaware of the existence of a statute proscribing his conduct.” 139 S. Ct. at
   2198 (quotations omitted). The Court went on to explain that this maxim
   does not apply where a mistake “concerning the legal effect of some collateral
   matter . . . negat[es] an element of the offense.” Id. (quotations omitted).
   Thus, for instance, an individual who mistakenly believes he is not within a
   prohibited class—such as a “defendant who does not know that he is an



   portions of the record. See FED. R. APP. P. 28(a)(8)(A); Hollis v. Lynch, 827 F.3d 436, 451
   (5th Cir. 2016). Second, Trevino argues the district court erroneously denied his request
   for a six-level reduction under United States Sentencing Guidelines § 2K2.1(b)(2).
   However, he correctly concedes in his reply brief that he was not eligible for the reduction.
   See U.S. SENT’G GUIDELINES MANUAL § 2K2.1(b)(2) & cmt. 6 (U.S. Sent’g Comm’n).




                                                4
Case: 20-40249         Document: 00515763141               Page: 5      Date Filed: 03/02/2021




                                          No. 20-40249


   “alien ‘illegally or unlawfully in the United States’”—“does not have the
   guilty state of mind that the statute’s language and purposes require.” Id. at
   2198; see also United States v. Robinson, 982 F.3d 1181, 1186 (8th Cir. 2020)
   (recognizing “[a]fter Rehaif, it may be that a defendant who genuinely but
   mistakenly believes that he has had his individual rights restored has a valid
   defense to a felon-in-possession charge”). But a mistake concerning a
   defendant’s knowledge that the law prohibits convicted felons from
   possessing firearms does not negate any element of the offense. See Rehaif,
   139 S. Ct. at 2195–96 (listing offense elements as: “(1) a status element”;
   “(2) a possession element”; “(3) a jurisdictional element”; and “(4) a
   firearm element”).
           Our cases applying Rehaif have not required the Government to prove
   knowledge of the statutory prohibition contained in § 922(g). See United
   States v. Lavalais, 960 F.3d 180, 184 (5th Cir. 2020) (interpreting Rehaif to
   require “not only that the felon knows he is possessing a firearm—but that
   the felon also knows he is a convicted felon”), petition for cert. filed (U.S. Aug.
   20, 2020) (No. 20-5489); United States v. Huntsberry, 956 F.3d 270, 281 (5th
   Cir. 2020) (considering under Rehaif whether defendant “knew his status as
   [a] felon when he possessed the guns”). And our sister circuits have
   uniformly rejected the argument that Rehaif requires such proof. 4



           4
              See United States v. Maez, 960 F.3d 949, 954–55 (7th Cir. 2020) (rejecting
   argument that defendants must “know that it was a crime to possess a firearm as a result of
   their prohibited status” (emphasis omitted)); Robinson, 982 F.3d at 1187 (“Rehaif did not
   alter the well-known maxim that ignorance of the law (or a mistake of law) is no
   excuse.”(quotations omitted)); United States v. Singh, 979 F.3d 697, 728 (9th Cir. 2020)
   (“[T]he Government must prove only that [defendant] knew, at the time he possessed the
   firearm, that he belonged to one of the prohibited status groups.”); United States v. Johnson,
   981 F.3d 1171, 1189 (11th Cir. 2020) (“[T]hat a defendant does not recognize that he
   personally is prohibited from possessing a firearm under federal law is no defense if he
   knows he has a particular [prohibited] status.”); see also United States v. Bryant, 976 F.3d




                                                 5
Case: 20-40249         Document: 00515763141               Page: 6      Date Filed: 03/02/2021




                                          No. 20-40249


           The district court instructed the jury that the Government had to
   prove: (1) Trevino knowingly possessed a firearm; (2) he had been convicted
   previously of a felony; (3) at the time of possession, he knew he had a prior
   felony conviction; and (4) the firearm possessed traveled in interstate
   commerce. The instructions therefore complied with the rule set forth in
   Rehaif. 139 S. Ct. at 2200. The district court “clearly instruct[ed] jurors as
   to the relevant principles of law” and therefore did not abuse its discretion in
   rejecting Trevino’s request for a special jury instruction. See Sila, 978 F.3d
   at 267 (quotation omitted).
           AFFIRMED.




   165, 172–73 (2d Cir. 2020) (noting that “a felon need not specifically know that it is illegal
   for him to possess a firearm under federal law”).




                                                 6